of f i c e of c h i ef c ou n sel number info release date department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date conex-118084-09 uil the honorable christopher j dodd lewis street suite hartford ct attention ------------ dear senator dodd i am responding to your inquiry dated date on behalf of your constituent --- -------------------------------- --------------------is concerned regarding his use of tax-sheltered annuity savings and church pension funds to make a down payment on a new home you specifically request information as to whether your constituent has any appropriate recourse in the matter parsonage allowances sec_107 of the internal_revenue_code code allows a minister_of_the_gospel to exclude from income the rental value of a home the church furnishes as part of his or her compensation or the rental allowance it pays under the same circumstances to the extent the minister uses the allowance to rent or provide a home to the extent such allowance does not exceed the fair rental value of the home the home or rental allowance the religious_organization provides must be as payment for services that ordinarily are the duties of a minister_of_the_gospel sec_1_107-1 of the income_tax regulations the duties that ministers ordinarily perform are sacerdotal functions conducting of religious worship and the control and conduct and maintenance of religious organizations including religious boards societies and other integral agencies of such organizations under the authority of a religious body sec_1_1402_c_-5 of the income_tax regulations the designation of an amount as rental allowance may be evidenced in an employment contract in minutes of or in a resolution by a church or other qualified_organization or in its budget or in any other appropriate conex-118084-09 instrument evidencing such official action sec_1_107-1 of the income_tax regulations the amount designated as rental allowance is not excludable from gross_income to the extent that such amount received during the taxable_year is either greater than the amount used to rent or provide a home during the taxable_year or the fair rental value of the home including furnishings and appurtenances plus the cost of utilities for the taxable_year annuities and pensions the governing body of a religious denomination may set up a retirement fund which designates a portion of a retired minister’s pension as a parsonage_allowance see revrul_63_156 1963_2_cb_79 the service stated in revrul_75_22 1975_1_cb_49 that a national governing body of a religious denomination having complete control_over a retirement fund could designate a portion of a retired minister's pension as a rental allowance this rental allowance was excludable from the retired minister's gross_income to the extent allowed by sec_107 of the code because the trustees of the general pension_plan were deemed to be acting on behalf of the local churches in which the retired clergy performed services as ministers of the gospel the warren case your constituent mentions 302_f3d_1012 9th cir mr warren was a minister at a congregation in california in the three years in question the home’s fair rental value was dollar_figure dollar_figure and dollar_figure the church trustees allocated dollar_figure dollar_figure and dollar_figure respectively as the taxpayer’s parsonage_allowance the allocated amounts were to of the compensation the church paid the taxpayer for his ministerial services the taxpayer spent dollar_figure dollar_figure and dollar_figure to provide a home for themselves by paying for mortgage utilities furnishings landscaping repairs maintenance real_property_taxes and homeowner’s insurance the taxpayer excluded the designated amounts from income as rental allowances under sec_107 the litigation involved the difference between how much the taxpayers spent on housing and the home’s fair rental value during the years at issue the irs disallowed the rental allowance exclusion for amounts they spent in excess of the fair rental value however the tax_court held that the warrens could exclude the full designated amount the court carefully evaluated the wording and history of sec_107 concluding that it did not limit the exclusion to fair rental value the irs appealed to the ninth circuit but the appeal was ultimately withdrawn and the ninth circuit never issued an opinion with respect to the issue considered in the tax_court subsequently congress responded by passing the clergy housing allowance clarification act of pub_l_no 116_stat_583 to amend sec_107 the act adopts the irs's interpretation of the statute and provides that the rental allowance is limited to the fair rental value of a minister's housing the act specifies that this limitation is effective for tax years beginning after conex-118084-09 i hope this information is helpful to your constituent in understanding why his rental allowance was not excluded from his gross_income in addition information which may be helpful to him in resolving his tax issue is available at irs gov including how to file an offer_in_compromise setting up installment_payment agreements and seeking help from a taxpayer_advocate we have also included a copy of publication the irs collection process if you need further information please contact me or --------------------of my office at ------ ------------- sincerely by __________________ janine cook chief employment_tax branch1 division counsel associate chief_counsel tax exempt government entities enclosure
